FILED
                             NOT FOR PUBLICATION                            MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NUCH TOMPUNU NGANTUNG,                            No. 08-71181

               Petitioner,                        Agency No. A078-020-285

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Nuch Tompunu Ngantung, a native and citizen of Indonesia, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we

deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that Ngantung filed his asylum

application within a reasonable period of time given any changed or extraordinary

circumstances. See 8 C.F.R. § 1208(a)(4), (5); Husyev v. Mukasey, 528 F.3d 1172,

1178-81 (9th Cir. 2008). Accordingly, his asylum claim fails.

      Substantial evidence supports the agency’s finding that the harassment

Ngantung experienced on account of his Christian religion and the threats made to

him while working as a ship captain did not rise to the level of past persecution.

See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (being teased,

discriminated against, harassed, and fired from job because of religious beliefs

does not rise to the level of persecution); see Hoxha v. Ashcroft, 319 F.3d 1179,

1182 (9th Cir. 2003) (threats constituted harassment rather than persecution).

Substantial evidence further supports the agency’s denial of withholding of

removal, because Ngantung failed to demonstrate that it is more likely than not he

would be persecuted on account of any protected ground. See Nagoulko v. INS,

333 F.3d at 1018. Finally, the record does not compel the conclusion that there is a

pattern and practice of persecution against Christians in Indonesia. See Lolong v.


                                           2                                     08-71181
Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007) (en banc). Accordingly,

Ngantung’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of Ngantung’s CAT claim

because he failed to show it is more likely than not that he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      In his reply brief, Ngantung claims a violation of his due process rights

based on ineffective assistance of counsel in preparing his asylum application. We

lack jurisdiction over this claim because Ngantung did not exhaust it before the

agency. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (no jurisdiction

to review due process claim where petitioner failed to exhaust the claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                       08-71181